DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10-12 are objected to because of the following informalities:  
In Claim 10, “while at least a portion other than the portion is pressed against a waistband of clothing” should read “while at least a portion other than the portion pressed against the torso is pressed against a waistband of clothing”.  
In Claim 11, “while at least a portion other than the portion is pressed towards a center of the torso” should read “while at least a portion other than the portion pressed against a side of the torso is pressed towards a center of the torso”.
In Claim 12, “while at least a portion other than the portion is pressed towards a top of the torso” should read “while at least a portion other than the portion pressed against a lower abdomen side of the torso is pressed towards a top of the torso”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “holding portion” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 1 is being interpreted under 35 U.S.C. § 112(f) as it:
Uses the nonce term “holding portion” for the apparatus performing the specified function
“holding portion” is linked with the transitional phrase “configured to” and modified by the functional language “hold a measurement apparatus”
“holding portion” is not modified by sufficient structure, material, or acts for performing the claimed function.
[0014] as a pocket, bag, or sack sewn onto the holding instrument, or any equivalent thereof capable of sustaining a holding state such that the disclosed measurement apparatus does not fall out of it.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajima et al (U.S. Patent Application No. 2016/0058385, published as U.S. Patent No. 10,390,761, which is cited in applicant’s 12/14/2020 IDS, hereinafter Ajima).
Regarding Claim 16, Ajima discloses a measurement apparatus (Element 1, Figs. 1-3) comprising:
a housing (Element 20, Fig. 1);
a gyro sensor (Element 18, Fig. 5; “angular velocity sensor” is a different term for a gyro sensor; both are identical as both are for measuring angular velocity) disposed in the housing (Fig. 5 shows the interior of the smartphone formed by housing 20) and configured to detect change in a measured part of a user (“The pulsating force is acquired by processing the motion factor, which is acquired from … 18 when the smartphone comes in contact with a measurement part, as a motion of the smartphone due to the pulsating force”, [0081]); and

wherein the housing is embraced by the user during use (It is noted by the examiner that while Ajima does not expressly show wherein the housing is embraced by the user during use, the apparatus disclosed in this claim is structurally indistinguishable from the apparatus proposed by Ajima, and could be used via an embrace by the user).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Wienhold et al (U.S. Patent Application No. 2005/0066443, hereinafter Rivera-Wienhold) in view of Ajima.
Regarding Claim 1, Rivera-Wienhold discloses a holding instrument (Element 1, Fig. 1, capable of holding a body pillow) comprising:

wherein the holding instrument is embraced by the user during use (“Pillowcases according to the invention…result [in]…a soft, three-dimensional bedtime or quiet time buddy to hug and cuddle”, [0017]) while the holding portion is holding the measurement apparatus (this can be done while the pocket holds the measurement apparatus).
Rivera-Wienhold discloses the claimed invention except for expressly disclosing the measurement apparatus comprising a gyro sensor configured to detect change in a measured part of a user and a controller configured to perform a process of measuring biological information of the user based on output of the gyro sensor. However, Ajima teaches the measurement apparatus comprising a gyro sensor (Element 18, Fig. 5; “angular velocity sensor” is a different term for a gyro sensor; both are identical as both are for measuring angular velocity) configured to detect change in a measured part of a user  (“The pulsating force is acquired by processing the motion factor, which is acquired from … 18 when the smartphone comes in contact with a measurement part, as a motion of the smartphone due to the pulsating force”, [0081]) and a controller (Element 10, Fig 5) configured to perform a process of measuring biological information of the user (“in step S104, the motion factor …is calculated as the vital-sign factor of the user”, [0082]) based on output of the gyro sensor (“acquired from…18”, [0082]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding apparatus of Rivera-Wienhold, with the measurement apparatus of Ajima, because measuring biological information while a child is sleeping is a way to track sleep quality, which can be analyzed and lead to adjustments that improve sleep experiences for the user; providing means for storing accessories which lead to improved sleep experiences is one of the stated goals of the invention of Rivera-Wienhold ( “3) provide means…”, [0006]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their 
Regarding Claim 2, modified Rivera-Wienhold discloses the holding instrument of claim 1, wherein the holding instrument is configured to be adaptable to a body of the user (“The pillow may already be stuffed with soft supportive materials…”, [0010]; these soft materials allow the pillow to adapt to the body of the user when embraced).
Regarding Claim 3, modified Rivera-Wienhold discloses the holding instrument of claim 1, wherein the holding instrument is shaped in accordance with a body shape of the user (“J-shapes and modified comma shapes…that are adapted, constructed, and arranged to help children relax, and to sleep more soundly and comfortably”, [0007]).
Regarding Claim 5, modified Rivera-Wienhold discloses the holding instrument of claim 1, comprising a plurality of the holding portions (“In addition to a patch pocket…an additional storage element may be provided”, [0019]) at different positions (“For example, on the reverse side of the elongated portion of a pillow or pillowcase…”, [0019]).
Regarding Claim 6, modified Rivera-Wienhold discloses the holding instrument of claim 1, wherein the holding instrument is cushioned user (“The pillow may already be stuffed with soft supportive materials…”, [0010]).
Regarding Claim 7, modified Rivera-Wienhold discloses the holding instrument of claim 1, wherein the holding instrument is configured as at least one of a body pillow (“the invention provides…body pillows…”, [0002]), a stuffed animal (“…having exterior decorations which characterize the pillow into a huggable, two or three-dimensional animal…”, [0002]), and a doll (“…or other character”, [0002]).
Regarding Claim 8, modified Rivera-Wienhold discloses the holding instrument of claim 1, wherein the measurement apparatus is pressed against the user while the holding instrument is embraced by the user (It is noted by the examiner that while Rivera-Wienhold does not expressly show wherein the measurement apparatus is pressed against the user while the holding instrument is embraced by the user, 
Regarding Claim 9, modified Rivera-Wienhold discloses the holding instrument of claim 1, wherein the measurement apparatus is pressed against a torso of the user while the holding instrument is embraced by the user (It is noted by the examiner that while Rivera-Wienhold does not expressly show wherein the measurement apparatus is pressed against a torso of the user while the holding instrument is embraced by the user, the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Rivera-Wienhold. A user is capable of embracing the holding instrument of Rivera-Wienhold in such a way that the measurement apparatus is pressed against a torso of the user while the holding instrument is embraced by the user).
Regarding Claim 10, modified Rivera-Wienhold discloses the holding instrument of claim 9, wherein when the holding instrument is embraced by the user, a portion of the measurement apparatus is pressed against the torso while at least a portion other than the portion is pressed against a waistband of clothing or a belt of the user (It is noted by the examiner that while Rivera-Wienhold does not expressly show wherein when the holding instrument is embraced by the user, a portion of the measurement apparatus is pressed against the torso while at least a portion other than the portion is pressed against a waistband of clothing or a belt of the user, the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Rivera-Wienhold; a user is capable of embracing the holding instrument of Rivera-Wienhold in such a way that a portion of the measurement apparatus is pressed against the torso while at least a portion other than the portion is pressed against a waistband of clothing or a belt of the user), and the measurement apparatus detects the change (“The pulsating force is acquired by processing the motion factor, which is acquired from … 18 when the smartphone comes in contact with a measurement part, as a motion of the smartphone due to the pulsating force”, [0081] of Ajima, which is part of modified Rivera-Wienhold).
Regarding Claim 11, modified Rivera-Wienhold discloses the holding instrument of claim 9, wherein when the holding instrument is embraced by the user, a portion of the measurement apparatus is pressed against a side of the torso while at least a portion other than the portion is pressed towards a center of the torso from the side (It is noted by the examiner that while Rivera-Wienhold does not expressly show wherein when the holding instrument is embraced by the user, a portion of the measurement apparatus is pressed against a side of the torso while at least a portion other than the portion is pressed towards a center of the torso from the side, the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Rivera-Wienhold; a user is capable of embracing the holding instrument of Rivera-Wienhold in such a way that a portion of the measurement apparatus is pressed against a side of the torso while at least a portion other than the portion is pressed towards a center of the torso from the side), and the measurement apparatus detects the change (“The pulsating force is acquired by processing the motion factor, which is acquired from … 18 when the smartphone comes in contact with a measurement part, as a motion of the smartphone due to the pulsating force”, [0081] of Ajima, which is part of modified Rivera-Wienhold).
Regarding Claim 12, modified Rivera-Wienhold discloses the holding instrument of claim 9, wherein when the holding instrument is embraced by the user, a portion of the measurement apparatus is pressed against a lower abdomen side of the torso while at least a portion other than the portion is pressed towards a top of the torso from the lower abdomen side (It is noted by the examiner that while Rivera-Wienhold does not expressly show wherein when the holding instrument is embraced by the user, a portion of the measurement apparatus is pressed against a lower abdomen side of the torso while at least a portion other than the portion is pressed towards a top of the torso from the lower abdomen side, the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Rivera-Wienhold; a user is capable of embracing the holding instrument of Rivera-Wienhold in such a way that a portion of the measurement apparatus is pressed against a lower abdomen side of the torso while at least a portion other than the portion is pressed towards a top of the torso from the lower abdomen side), and the measurement apparatus detects the change (“The pulsating force is acquired by 
Regarding Claim 13, modified Rivera-Wienhold discloses the holding instrument of claim 1, wherein the holding portion is configured so that a notification outputted by the measurement apparatus is recognizable by the user (It is noted by the examiner that while Rivera-Wienhold does not expressly show wherein the holding portion is configured so that a notification outputted by the measurement apparatus is recognizable by the user, the apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Rivera-Wienhold; a notification generated from a measurement apparatus in a patch pocket of the modified invention would be recognizable by a user, as the patch pocket would be in close proximity to the user. Furthermore, the measurement apparatus of Ajima, which is used in the modified invention, is capable of outputting a notification recognizable to the user (“The second area 42 is used to notify a user of various notices”, [0046])). 
Regarding Claim 14, modified Rivera-Wienhold discloses the holding instrument of claim 13, wherein the notification comprises at least one of sound, screen display, and vibration (The apparatus disclosed in this claim is structurally indistinguishable from the embodiments proposed by Rivera-Wienhold; furthermore, the measurement apparatus of Ajima, which is used in the modified invention, is capable of outputting a notification on a screen display (“The second area 42 is used to notify a user of various notices”, [0046]; Element 42 is part of a touchscreen display)).
Regarding Claim 15, modified Rivera-Wienhold discloses the holding instrument of claim 1. Modified Rivera-Wienhold discloses the claimed invention except for expressly disclosing wherein the measurement apparatus is a mobile communication terminal. However, Ajima teaches wherein the measurement apparatus is a mobile communication terminal (“The appearance of a smartphone 1”, [0029]; this is element 1 from Figs. 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding instrument of Rivera-Wienhold, with the mobile communication terminal of Ajima, because measuring biological information .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rivera-Wienhold in view of Ajima, and further in view of Herder et al (U.S. Patent No. 6,397,398, hereinafter Herder).
Regarding Claim 4, modified Rivera-Wienhold discloses the holding instrument of claim l. Modified Rivera-Wienhold discloses the claimed invention except for expressly disclosing wherein a state of attachment of the holding portion to a main body of the holding instrument is adjustable. However, Herder teaches wherein a state of attachment of the holding portion to a main body of the holding instrument (“as an article of clothing, bag, or the like”, Col. 1, lines 12-13; a pillowcase is another linen object similar to the ones listed) is adjustable (“The second element of the mating fastener is removable adhered to the object surface”, Col. 2, lines 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the holding instrument of Rivera-Wienhold, with the adjustable state of attachment of Herder, because there is a need in the art for a removable pocket that may be secured to an object in a fashion that will secure the pocket against unwanted disengagement but permits removal and movement to other locations or objects, as taught by Herder (Col. 1, lines 43-47).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ajima in view of Rivera-Wienhold.
Regarding Claim 17, Ajima discloses a measurement method for a measurement apparatus comprising a gyro sensor (Element 18, Fig. 5; “angular velocity sensor” is a different term for a gyro sensor; both are identical as both are for measuring angular velocity) configured to detect change in a measured part of a user (“The pulsating force is acquired by processing the motion factor, which is 
performing a process of measuring biological information of the user (“in step S104, the motion factor …is calculated as the vital-sign factor of the user”, [0082]) based on output of the gyro sensor (“acquired from…18”, [0082]). Ajima discloses the claimed invention except for expressly disclosing the user embracing a holding instrument that holds the measurement apparatus. However, Rivera-Wienhold teaches the user embracing a holding instrument capable of holding the measurement apparatus (“A patch pocket…may be provided on the pillowcase”, [0018]; the pocket may be…arranged to provide storage space for…[a] tape recorder”, [0018]; a tape recorder is a measurement apparatus; furthermore, a smartphone is roughly the same size as a tape recorder and can be a measurement apparatus). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ajima, with the holding instrument of Rivera-Wienhold, because measuring biological information while a child is sleeping is a way to track sleep quality, which can be analyzed and lead to adjustments that improve sleep experiences for the user; providing means for storing accessories which lead to improved sleep experiences is one of the stated goals of the invention of Rivera-Wienhold ( “3) provide means…”, [0006]). All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Kornek et al (U.S. Patent Application No. 2017/0164663), which discloses a travel pillow with a pocket capable of holding a phone.
See Majic et al (U.S. Patent Application No. 2016/0174901
See Parker et al (U.S. Patent Application No. 2016/0074760), which discloses a stuffed animal capable of holding a smartphone. 
See Pierce et al (U.S. Patent No. 8,458,830), which discloses a sleeping mat cushioned and adaptable to a body of a user that is capable of holding a phone. 
See Ponski et al (U.S. Patent Application No. 2014/0231277), which discloses a pocket configured to hold a smartphone attachable to a pillow.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JONATHAN E. COOPER/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791